DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 11, 13-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tomita (US 2020/0227476 A1). 
Regarding claim 10, Tomita teaches in figures 1-15G, e.g.  a memory structure (Fig.3A), comprising: a first driving element (Q3; Fig.3B) and a second driving element (Q4) , located on a substrate (W; substrate; Para. 0033); a word line (WL1; Para. 0031), connecting a first control end of the first driving element and a second control end of the second driving element (Q3 andQ4 are connected Fig.3B); a first memory cell  (RE4 left side) and a second memory cell (RE4right side), respectively located above the first driving element and the second driving element(both RE4 on the right side and left side above the first and second driving element Q3 and Q4;Fig.3B); a first interconnection (IM4; Fig.3B; Para. 0037), located between the substrate (substrate; Fig.3B) and the first memory cell (RE4), and connected to a first end of the first driving element and the first memory cell (first memory to connected to the drain on the left side; Fig.3B); and a second interconnection (IM4 right), located between the substrate (substrate) and the second memory cell (right RE4), and connected to a first end of the second driving element and the second memory cell (Q4 connected to RE4 through the drain CT12), wherein the first interconnection is connected to the second interconnection (all the device is connected), a second end of the first driving element and a second end of the second driving element are grounded (second end of Q3 and  Q4 can be connected to SL2 and SL2 can be zero; Fig.3B).
Tomita does not explicitly teach that SL2 is connected to the ground. 
However, Tomita teaches that SL2 can be selected zero. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention, to recognize that SL2 in device of Tomita can be connected to the ground because SL2 can be selected to be zero. 
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention, to recognize that SL2 in device of Tomita because recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus. MPEP § 2114. 
Regarding claim 11, Tomita teaches in figures 1-15G, e.g. wherein one of metal lines of the first interconnection is connected to one of metal lines of the second interconnection (the first metal line IM4 on the left side is electrical connected to the second metal line IM4 on the right side).
Regarding claim 13, Tomita teaches in figures 1-15G, e.g. the metal line of the first interconnection closest to the first memory cell is connected to the metal line of the second interconnection line closest to the second memory cell (the first metal line IM4 on the left side is electrical connected to the second metal line IM4 on the right side closest to the memory cell).
Regarding claim 14, Tomita teaches in figures 1-15G, e.g. further comprising a first bit line and a second bit line located on the first memory cell and the second cell, respectively, and respectively connected to the first memory cell and the second memory cell 
Regarding claim 15, Tomita teaches in figures 1-15G e.g. a first unidirectional element, coupled between the first memory cell and the metal line connecting the first interconnection and the second interconnection; and a second unidirectional element, coupled between the second memory cell and the metal line connecting the first interconnection and the second interconnection (diodes formed with the variable resistance in Fig.3B; Para.0041).
Regarding claim 16, Tomita teaches in figures 1-15G e.g. a first and second unidirectional elements are diodes (didoes; Para.0041).  
Regarding claim 18, Tomita teaches in figures 1-15G e.g. the first and second driving elements are metal oxide semiconductor transistors (CMOS; Fig.2B), and the first ends and the second ends of the first and second driving elements are source- drains (CT12 connected to the drain and source of the transistor; Fig.3B), and the control ends of the first and second driving elements are gates (control ends to connected to the gate; Fig.3B).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tomita (7476) as applied to claim 10 above, and further in view of Liu et al. (US 2008/0037317 A1). 
Regarding claim 17, Tomita does not teach the first and second memory cells are variable resistance elements made of phase change materials.  
However, Liu teaches a variable resistance element made of phase change material (Para. 0032). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention, to form variable resistance elements made of phase change materials as taught by Liu in the device of Tomita since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice MPEP § 2144.07.
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-9 are allowed.
Claim 1 is allowed because the prior art does not teach the following limitations: “…the first end of one of the plurality of driving elements is connected to the first end of at least one other driving element in the same row by a metal line, so as to form share driving elements…” with the rest of each of the elements of claim 1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mounir S Amer whose telephone number is (571)270-3683. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mounir S Amer/Primary Examiner, Art Unit 2894